Order entered November 6, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01211-CV

                             OPTIMAL BLUE, L.L.C., Appellant

                                                V.

                        VANTAGE PRODUCTION, L.L.C., Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02838-2014


                                            ORDER
                            Before Justices O’Neill, Lang and Brown

       By order dated September 25, 2014 the Court ordered Exhibits A-17, A-18, A-19, A-20,

A-21, A-22, A-23, A-24, A-25, A-26, and A-27 located under Tab 7 of the record filed in

support of Appellant’s Motion for Emergency Temporary Relief to be treated by the Clerk as a

confidential file while the trial court considered the parties’ motion for a sealing order complying

with Rule 76a of the Texas Rules of Civil Procedure. The parties have now obtained a sealing

order that complies with Rule 76a of the Texas Rules of Civil Procedure. Accordingly, we

STRIKE the Record for Motion for Emergency Temporary Relief filed by Optimal Blue L.L.C.

in support of its Motion for Emergency Temporary Relief. We ORDER Optimal Blue L.L.C. to
file WITHIN FIVE (5) DAYS OF THE DATE OF THIS ORDER a sealed record including

only the documents included as Exhibits A-17, A-18, A-19, A-20, A-21, A-22, A-23, A-24, A-

25, A-26, and A-27 located under Tab 7 of the Record for Motion for Emergency Temporary

Relief and to file WITHIN FIVE (5) DAYS OF THE DATE OF THIS ORDER any other

documents in support of its Motion for Emergency Temporary Relief in an unsealed record.


                                                  /s/    MICHAEL J. O'NEILL
                                                         JUSTICE